DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-16, 18 and 20 allowed.
The closest relevant arts are Lackey et al (6,918,940 B1) and Rubinson (6,361,578 B1).
Lackey et al disclose a filter element (26 in Fig. 1) supported by a grid (21) is held in place in the frame (12) by four elastic retention straps (31, 32, 33, 34) extending diagonally across the four corners of the frame (12) (col. 2, lines 7-14 and lines 17-21) .
Rubinson discloses a filter frame (1 in Fig. 1) supported by a grid (2) having a removable pullout front-gate (3), which secures the filters in the unit when it is in place (col. 3, lines 42-54).
4.	Claims 1-3, 5-16, 18 and 20 of this instant patent application differ from the disclosure of either Lackey et al or Rubinson in that the filter medium panel comprises an inflow face where air to be filtered enters the filter medium panel, an outflow face where filtered air exits the filter medium panel, and specifically a plurality of fixation slits are cut into an outflow face of the outflow layer, the fixation slits are inwardly from and adjacent to peripheral edges or peripheral edge corners of the filter medium panel, the slit of each of the plurality of fixation slits are arranged on the outflow face of the filter medium panel, the plurality of fixation slits arranged adjacent to peripheral edges or peripheral edge corners of the filter medium panel, the plurality of fixation slits positioned to open opening radially inwardly towards a central portion of the outflow face; and an exoskeleton support frame being ring-shaped comprising a circumferentially closed frame having peripheral edges or peripheral edge corners received into and engage into the plurality of fixation slits so as to retain the filter medium panel onto the exoskeleton support frame.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 26, 2022